GARDEN, JUDGE:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer. In April of 1976, the respondent’s Spencer State Hospital placed *46an order with claimant for 160 bottles of Navane Oral Concentrate at a cost of $638.40, as reflected in the 1976-77 West Virginia Drug Contract Book. The order was delivered to the Spencer State Hospital, and claimant invoiced respondent for $1,246.40. Respondent paid claimant only $638.40 in accordance with the price as listed in the Drug Contract Book, and in this claim, the claimant now seeks an award of $608.00, the difference between the invoice price and the amount paid.
It developed that a mistake had been made in the Drug Contract Book in respect to a 160-bottle order. The Drug Contract Book also listed the cost of one bottle of Navane as $14.51, and the cost of a 32-bottle order as $348.16. The mistake becomes apparent when one realizes that the cost per bottle in a 160-bottle order is only $3.99, compared to a $10.88 cost per bottle in a 32-bottle order and a single-bottle order cost of $14.51.
In its Answer, the respondent admits that it ordered, received, and used the 160 bottles of Navane, and that a pricing mistake had been made in the Drug Contract Book. The pricing mistake was not discovered until after the close of fiscal year 1976-77, and the respondent alleges that there were not sufficient funds remaining in respondent’s appropriation at the close of the fiscal year from which the claim could have been paid.
While we feel that this is a claim which in equity and good conscience should be paid, we are of further opinion that an award cannot be made, based on our decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct. Cl. 180 (1971).
Claim disallowed.